NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-30088

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00082-RSL

  v.
                                                 MEMORANDUM *
CHRISTOPHER SCOTT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Christopher Scott appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Scott contends that he is entitled to a sentence reduction based on the

retroactive amendments to the Sentencing Guidelines that lowered the penalties for

crack cocaine offenses. Scott is not eligible for a sentence reduction because his

sentence was based on the parties’ stipulation in a binding plea agreement under

Federal Rule of Criminal Procedure 11(c)(1)(C), and not “on a sentencing range

that has subsequently been lowered by the Sentencing Commission,” as required

by section 3582(c)(2). See Freeman v. United States, 131 S. Ct. 2685, 2695-96

(2011) (Sotomayor, J., concurring). The plea agreement does not call for Scott to

be sentenced within a particular Guidelines sentencing range as reflected in the

Guidelines sentencing table, nor is any such Guidelines range expressly used in the

agreement or evident from the agreement itself. See id. at 2697-98. Therefore, the

district court lacked jurisdiction to modify Scott’s sentence under section

3582(c)(2). See United States v. Austin, 676 F.3d 924, 930 (9th Cir. 2012).

      AFFIRMED.




                                          2                                     12-30088